DETAILED ACTION 
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 8/17/2022 has been entered.  An action on the RCE follows.

Summary of claims

 	Claims 1-11, 13, 16-18 are pending, 
	Claims 1, 8 and 17 are amended,
	Claims 12, 14-15 and 19-20 are cancelled,
	Claims 1, 8 and 17 are independent claims,
           	Claims 1-11, 13, 16-18 are rejected.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 8/17/2022, with respect to the rejection(s) of claim(s) 1-11, 13 and 16-18 under 103 have been fully considered but found not persuasive in view of new rejection ground(s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 16-18, are rejected under 35 U.S.C. § 103 as being unpatentable over Sunday US 20090100383 A1, (Cited by the Applicant in the IDS, hereinafter Sunday) in view of Hinckley et al. US 20110209103, (hereinafter Hinckley), and Kuscher et al. US 20140071063, (hereinafter Kuscher), and Yamano US 20120092278, (hereinafter Yamano).

As to independent claim 1, Sunday teaches:
A computer readable storage medium, which does not include transitory propagating signals, storing computer-executable instructions for controlling a computing device to perform a method comprising (In the Abstract, a computing system is mentioned):
Performing a self-revealing symbolic gesture event comprising:
recording, in response to an initial user activation event being made with a touch with a digit of a first hand of a user to a touchscreen, a first path of a first portion of a direction-specific symbolic swipe gesture (Fig. 1 step 210 “Analyze Beginning of Gesture”, in other words at step 210 the system records/analyze an initial first path [first portion of a direction-specific symbolic swipe gesture]. This is in response to an initial user activation event, ¶ [0021] mentions that the activation event comprises of “a finger 202 is beginning a gesture 204,…” which activates the gesture analyzer in step 210 of Fig. 2);
displaying, in response to a pause in the direction-specific symbolic swipe gesture, a selected number of possible symbolic gestures based on the recorded first path that reveal system commands that map to the symbolic gestures (¶ [0035] – “Alternatively, the user may start a gesture, then pause long enough to signal to the system that help is needed, at which point the system may display the possible gestures.”, in other words a user-pause would activate a display of symbolic gestures that map to system commands (Select and Save All) as illustrated in Fig. 2. Also as for the displaying of system commands, it can be seen from Fig. 2 that both the Select command 224 and the Save All command 225 are both system commands thus only system commands are being displayed), wherein if the user continues on a second path of a second portion the direction-specific symbolic swipe gesture by the digit of the second hand toward completion of one or more of the selected number of possible symbolic gestures, calculating possible symbolic gestures until the user pauses again (in the example shown in Figs. 2-3, as user finger continues on the second portion of S-shape gesture toward the end of S-shape, the gesture-predicting engine may identify possible gestures;  In the example shown in Fig. 5, the predictive-gesturing engine may recognize when a user changes her mind in the middle of completing a gesture (pause), in particular, Fig. 5 shows finger 202 initially moving toward command shortcut 226 to invoke a “Save All” command, the user then pause and aborts the “Save All” command and continues on the path that is consistent with the “Select” command, the gesture-predicting engine may recognize the change, stop displaying the hints associated with the “Save All” command, and display the hints associated with the ”Select” command, till the user completes the gesture. Please note that as user finger continues after the pause in the middle of completing a gesture, the gesture-predicting engine may calculate and identify possible command);
recording the second path of the second portion of the direction-specific symbolic swipe gesture by the digit of the second hand (Fig. 3 step 302 “Check Continued Gesture [second path] Against Gesture Database”. ¶ [0027] provides more details; Fig. 3 and ¶ [0024] mentions that the trigger for accessing a first system command [shown in Fig. 3 as Save All] is when the user completes the gesture path 222), such that the first portion and the second portion of the direction-specific symbolic swipe gesture are produced from the digit of the second hand of the user (See Fig. 2 with [0021-0024], the hand used to perform the first system command is interpreted to be the second hand of the user);
Sunday teaches the self-revealing symbolic gesture event as cited above, but Sunday does not teach: symbolic swipe gesture by the digit of the second hand; and
Hinckley teaches: the direction-specific symbolic swipe gesture by the digit of the second hand … recording …the direction-specific symbolic swipe gesture by the digit of the second hand, such that the first portion and the second portion of the direction-specific symbolic swipe gesture are produced from the digit of the second hand of the user (See Fig. 13 hold input 1314 [i.e., initial user activation event from a digit of a first hand] with [0114] which mentions a page flip operation is performed by first performing a hold input with a finger of a first hand to enable/allow the user to perform a swipe with fingers of another hand to flip the page);
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Sunday to include an initial user activation input by a digit of a first hand and a swipe with fingers of a second hand as taught by Hinckley. Motivation to do so would have been to allow the system to clearly recognize that a user intends to perform a gesture that activates a system command. 
Further, Sunday teaches the self-revealing symbolic gesture event as cited above, but Sunday does not teach: in response to detecting the digit of the second hand has been lifted from the touchscreen, triggering a first system command that is based on both the recorded first and second paths of the direction-specific symbolic swipe gesture, and 
Kuscher teaches:
in response to detecting the digit of the second hand has been lifted from the touchscreen, triggering a first system command that is based on both the recorded first and second paths of the direction-specific symbolic swipe gesture (Fig. 1 and [0024], the user may swipe with the second finger according to path 117 and/or path 119 in order to select a respective menu option in the segments 102 or 106, the user may lift or release the second finger from the touchscreen in order to activate the selected menu option), 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Sunday to include activating the selected menu option in response to lifting or releasing the finger from the touchscreen as taught by Kuscher. Motivation to do so would have been to allow the system to provide intuitive interaction based on the detected user gesture. 
Furthermore, Sunday teaches the self-revealing symbolic gesture event as cited above, but Sunday does not teach: wherein releasing the digit of the first hand at any time after the initial user activation event cancels the self-revealing symbolic gesture event, and 
Yamano teaches:
wherein releasing the digit of the first hand at any time after the initial user activation event cancels the gesture event (See [0075], cancel the selection of an input candidate (the gesture event) if the detected operation is determined as being a release operation of the operator’s finger), 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Sunday to include cancel a previous gesture operation in response to detecting user releasing finger as taught by Yamano. Motivation to do so would have been to allow the system to provide intuitive interaction based on the detected user gesture. 

As to dependent claim 2, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday as modified further teaches: executing the accessed first system command (See Sunday, Fig. 3 shows that the Save All command 226 [first system command] is executed once the gesture path 222 is completed. ¶ [0025] mentions that the Save All command 226 can also be invoked by pressing the command shortcut button that also appears when the user is completing the user.).
As to dependent claim 3, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: wherein the direction- specific symbolic swipe gesture includes a curve (Fig. 3 shows the swipe gesture consisting a curve).

As to dependent claim 4, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: calculating the selected number of possible symbolic gestures based on the recorded first path and gestures that align with the record first path (See Fig. 2 with [0027], shows two commands Select 224 and Save All 226 that each corresponds to two gesture paths [selected number of possible symbolic gestures] that are aligned and based on the recorded first path [initial gesture path 202]).

As to dependent claim 5, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: calculating the selected number of possible symbolic gestures based on the recorded first path and gestures that are most used by a user (¶ [0036] mentions that the gesture-predicting engine calculates and displays a selected number of gesture paths based on “previously demonstrated aptitude with a gesture”. The paragraph further mentions “For example, if the same user has successfully executed an S-shaped, "save all" gesture a number of times, the gesture-predicting engine may remove that gesture from the list of possible gestures that the user may need assistance completing.”).

As to dependent claim 6, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: receiving the initial user activation event (¶ [0021] mentions that the initial user activation event comprises of “a finger 202 [finger from the drawing hand] is beginning a gesture 204,…” which activates the gesture analyzer in step 210 of Fig. 2).

As to dependent claim 7, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: recording a third path of a third portion of the direction-specific symbolic swipe gesture (See Fig. 5 with [0037], first path is illustrated in Fig. 2, second path is when user finger is approaching the Save All Command, third path is when user changes his/her mind and approaches the Select Command 224); and
accessing, in response to the recorded first, second, and third paths of the direction-specific symbolic swipe gesture and the trigger, the first system command that maps to the first direction-specific gesture (See Fig. 5 with [0037], first path is illustrated in Fig. 2, second path is when user finger is approaching the Save All Command, third path is when user changes his/her mind and approaches the Select Command 224. The Select Command 224 is interpreted to be the claimed first system command in this instance, therefore it is required to note that the Select Command 224 can be executed with a first path illustrated in Fig. 2 and a second path going towards the command.).

As for independent claim 8, it is rejected under similar rationale as claim 1.

As for dependent claims 9 and 10, they are rejected under similar rationale as claims 2 and 3 respectively. 
As to dependent claim 11, Sunday as modified teaches all the limitations of claim 8 as cited above.
Sunday further teaches: receiving the first and second portions of the direction-specific symbolic swipe gesture produced from the digit of the second hand of the user (See Figs. 2-4 with [0027], the first portion is illustrated by Fig. 2, and the second portion is illustrated by Figs. 3-4.).

claim 12, 14-15 cancelled

As for dependent claims 13, they are rejected under similar rationale as claim 6.

As for dependent claim 16, Sunday as modified teaches all the limitations of claim 8 as cited above. 
Sunday further teaches: receiving the first and second portions of the direction-specific symbolic swipe gesture produced from the digit of the second hand of the user (See Fig. 2 with corresponding ¶ [0021] - ¶ [0026] which mentions a user performing a first portion of a swipe gesture with his/her finger (see fig. 2); also see ¶ [0035] which describes an alternative embodiment where the user pauses after performing a first portion of a swipe gesture, and then the user can complete the gesture after the pause (see Fig. 3 step 302 “Check Continued Gesture Against Gesture Database) [i.e., second portion of a swipe gesture]); and
Producing the trigger in response to the digit being lifted from a touchscreen (See [0025] – “A command shortcut may include a virtual button that may be pressed to invoke the associated command”, it’s understood that a press is associated with a release to activate the pressed command).

As for independent claim 17, it is rejected under similar rationale as claim 1.

As for dependent claim 18, it is rejected under similar rationale as claim 2.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is (571)270-1410.  The examiner can normally be reached on Monday - Friday 9 a.m to 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2410.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUA LU/
Examiner, Art Unit 2171